Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jamell Mason appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing his 28 U.S.C. § 2255 (2012) motion as successive and unauthorized. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Mason, Nos. 3:09-cr-00087-JPB-JES-6; 3:16-cv-00044-JPB-RWT, 2016 WL 3448619 (N.D. W. Va. June 20, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED